Cite as 2013 Ark. App. 497

                  ARKANSAS COURT OF APPEALS
                                            DIVISION I
                                          No. CV-12-947

                                                      Opinion Delivered   SEPTEMBER 18, 2013
AMADO MANCIA
                                  APPELLANT           APPEAL FROM THE CARROLL
                                                      COUNTY CIRCUIT COURT,
V.                                                    EASTERN DISTRICT
                                                      [NOS. JV-09-86, JV-10-54]
ARKANSAS DEPARTMENT OF
HUMAN SERVICES and MINOR                              HONORABLE GERALD K. CROW,
CHILDREN                                              JUDGE
                     APPELLEES
                                                      AFFIRMED; MOTION TO
                                                      WITHDRAW GRANTED



                                BILL H. WALMSLEY, Judge

       The Carroll County Circuit Court terminated the parental rights of appellant Amado

Mancia to his three children, K.M.M. (DOB: 10-04-05), D.M. (DOB: 9-26-07), and

A.M.M. (DOB: 5-10-10).1 Appellant’s counsel has filed a motion to withdraw, along with

a no-merit brief pursuant to Linker-Flores v. Arkansas Department of Human Services, 359 Ark.

131, 194 S.W.3d 739 (2004), and Arkansas Supreme Court Rule 6-9(i), asserting that there

are no non-frivolous issues that would support an appeal.2 The clerk of this court sent copies

of the motion and brief to Mancia and informed him of his right to file pro se points for

reversal. Mancia did not file any such points.

       1
       The trial court also terminated the parental rights of the children’s mother Denis (also spelled
“Denise”) Maldonado, who was represented by separate counsel.
       2
        In Mancia v. Arkansas Department of Human Services, 2013 Ark. App. 265 (Mancia I), this court
denied counsel’s motion to withdraw, ordered rebriefing, and remanded to supplement the record.
                                  Cite as 2013 Ark. App. 497

       The evidence shows that K.M.M. and D.M. came into DHS custody due to rib

fractures suffered by D.M. The parents claimed that K.M.M. must have caused the injuries

by roughhousing with his younger brother. The boys were returned to the parents’ custody.

The mother gave birth to A.M.M., and when the baby was only three months old, he was

flown to Arkansas Children’s Hospital due to seizures. Doctors concluded that he suffered

from shaken-baby syndrome. A.M.M. underwent surgery, and doctors were able to save his

life. All of the children were removed from the home. The parents again blamed K.M.M. but

otherwise offered no plausible explanation for the baby’s injuries.

       The trial court found that it was in the best interest of the children to terminate

Mancia’s parental rights, considering both their likelihood of being adopted and the potential

harm if the children were returned to his custody. Ark. Code Ann. § 9-27-341(b)(3)(A)

(Supp. 2011). The trial court found four grounds to support termination. The children had

remained in foster care for nearly two years and, despite the offer of various services and other

meaningful efforts to rehabilitate him and correct the conditions that caused removal, those

conditions were not remedied by Mancia. Ark. Code Ann. § 9-27-341(b)(3)(B)(i)(a). A.M.M.

was found dependent-neglected as a result of neglect or abuse that could have endangered his

life, and K.M.M. and D.M. are his siblings. Ark. Code Ann. § 9-27-341(b)(3)(B)(vi)(a)–(b).

Mancia manifested the incapacity or indifference to remedy subsequent issues or factors that

prevented the children’s return to his custody in that he frustrated the delivery of services and

maintained that he had no knowledge of how A.M.M.’s injuries were caused. Ark. Code

Ann. § 9-27-341(b)(3)(B)(vii)(a). A.M.M. and D.M. were subjected to extreme or repeated


                                               2
                                Cite as 2013 Ark. App. 497

cruelty, and there was little likelihood that continued services would result in successful

reunification. Ark. Code Ann. § 9-27-341(b)(3)(B)(ix)(a)(3).

       After a careful examination of the record and counsel’s no-merit brief, we find that

counsel has complied with the requirements for no-merit briefs in termination cases in that

he has addressed the sufficiency of the evidence supporting termination and discussed all

adverse rulings. We hold that the appeal is wholly without merit. Therefore, we grant

counsel’s motion to withdraw and affirm the order terminating Mancia’s parental rights.

       Affirmed; motion to withdraw granted.

       PITTMAN and VAUGHT, JJ., agree.



       Copeland Law Firm, by: Casey D. Copeland, for appellant.

       No response.




                                            3